Citation Nr: 0916308	
Decision Date: 05/01/09    Archive Date: 05/12/09

DOCKET NO.  06-11 115A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a psychiatric 
disability.  

2.  Entitlement to service connection for a psychiatric 
disability.  

3.  Entitlement to service connection for a hearing loss 
disability.  

4.  Entitlement to service connection for tinnitus.  

5.  Entitlement to service connection for residuals of a nose 
fracture.  

6.  Entitlement to service connection for residuals of head 
trauma.  

7.  Entitlement to service connection for a neck disability.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.G. Reinhart, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1968 to January 
1971.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from January and November 2004 rating decisions of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Los Angeles, California.  In the January 2004 rating 
decision, the RO denied service connection for PTSD.  In the 
November 2004 rating decision, the RO denied service 
connection for a nose fracture, hearing loss, tinnitus, head 
trauma, a neck injury, memory problems, and PTSD with 
depression.  

Of note is that the Veteran claimed service connection for 
memory problems caused by head trauma during service.  
Therefore, the title page of this document does not list a 
separate issue of memory problems as such would be symptoms 
of a disability that is listed on the title page (issue six).

In his May 2007 substantive appeal, the Veteran requested a 
hearing before a member of the Board.  He withdrew that 
request in a June 2007 writing.  

All issues, other than the issue of whether new and material 
evidence is needed to reopen a claim for service connection 
for a psychiatric disability, are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.

FINDING OF FACT

VA received a timely notice of disagreement and substantive 
appeal as to the January 2004 rating decision in which the RO 
denied service connection for PTSD with depression.  


CONCLUSION OF LAW

The Veteran has initiated and perfected an appeal to the 
Board of the January 2004 rating decision, in which the RO 
denied service connection for PTSD with depression.  
38 U.S.C.A. § 7105 (West 2002).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The RO's actions in this matter present an issue as to what 
questions the Board has jurisdiction to address with regard 
to the Veteran's claim for service connection for a 
psychiatric disability.  As with any statutory appellate 
entity, the Board must ensure over what questions it has 
jurisdiction.  See 38 C.F.R. § 20.101 (the Board has 
jurisdiction to resolve questions as to its own 
jurisdiction); see also Barnett v. Brown, 83 F.3d 1380, 1383 
(Fed. Cir. 1996) (it is a well-established judicial doctrine 
that any statutory tribunal must ensure that it has 
jurisdiction over each case before adjudicating the merits, 
and that a potential jurisdictional defect may be raised by 
the court or tribunal, sua sponte or by any party at any 
stage in the proceedings, and, once apparent, must be 
adjudicated).  

In a January 2004 rating decision, the RO denied service 
connection for PTSD with depression.  In a November 2004 
rating decision, the RO informed the Veteran that his claim 
for PTSD with depression had previously been denied and new 
and material evidence was required to reopen the claim.  In 
the March 2006 Statement of the Case, the RO did not mention 
new and material evidence.  

The Board here determines that there is no question of law or 
fact regarding new and material evidence in this case and 
dismisses the appeal as to that issue.  This dismissal is not 
adverse to the Veteran.  

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2008).  

In July 2003, VA received a VA Form 21-526 application for 
compensation benefits along with a separate writing in which 
the Veteran stated "[p]lease accept this as a new claim for 
service-connection 1. Depression  2. Disorientation  3. 
Suicidal  4. Post traumatic Stress Disorder."  

In a January 2004 rating decision, the RO denied the 
Veteran's claim.  The RO notified the Veteran of this 
decision and of his appellate rights in a letter dated 
February 10, 2004.  Sixteen days later, the RO received 
another VA Form 21-526 in which the Veteran claimed service 
connection for several disabilities, including depression and 
PTSD.  In a remarks section of that form, the Veteran stated 
"[a]lso, on my PTSD claim the prior decision, VA did not 
consider the auto accident at Ft Lewis WA, also my combat 
service as they did not secure daily journals / reports."  

In a June 2004 letter, the RO informed the Veteran that his 
claim for service connection for PTSD and depression had 
previously been denied and that "[i]n order for us to reopen 
your claim, we need new and material evidence."  

In a November 2004 rating decision, the RO determined that 
the Veteran's claim for service connection for PTSD and 
depression could not be reopened because new and material 
evidence had not been submitted.  In a writing received by 
the RO in December 2004, the Veteran stated that he disagreed 
with the RO's decision, including the decision on his claim 
for service connection for PTSD.  

Once the RO issues a decision adverse to the claimant, the 
claimant has one year to file a notice of disagreement with 
the decision.  38 U.S.C.A. § 7105(b).  A timely filed notice 
of disagreement initiates an appeal to the Board of the 
decision.  38 U.S.C.A. § 7105(a).  If a timely notice of 
disagreement is not received, the decision becomes final.  
38 U.S.C.A. § 7105(c).  Once a decision has become final, the 
claim generally cannot be reopened or allowed.  Id.  An 
exception to this rule of finality is 38 U.S.C.A. § 5108, 
which provides that if new and material evidence is secured 
with respect to a claim that has been disallowed, the 
Secretary shall reopen the claim and review the former 
disposition of the claim.  

The January 2004 decision had not become final when the RO 
sent the June 2004 letter.  Therefore, the Veteran did not 
need new and material evidence to "reopen" his claim.  Any 
"new and material evidence" received prior to expiration of 
the appeal period will be considered as having been filed in 
connection with the claim which was pending at the beginning 
of the appeal period.  38 C.F.R. § 3.156(b).  

Either the statement received by the RO in February 2004 (in 
the Form 21-526) or the statement received by the RO in 
December 2004, constituted a timely notice of disagreement 
(NOD) with the January 2004 decision to deny the Veteran's 
claim for service connection for PTSD and depression.  Both 
statements were received within one year of the mailing of 
that decision to the Veteran.  Hence, there is no final 
decision in this matter.  Nor must the Veteran submit new and 
material evidence to reopen a claim.  

The Veteran has initiated and perfected (by way of the May 
2007 substantive appeal) an appeal to the Board of the 
January 2004 decision to deny service connection for PTSD and 
depression.  As such, the issue of whether new and material 
evidence has been submitted to reopen the Veteran's claim 
that gave rise to the January 2004 rating decision is moot.  
Or stated another way, there is no question of law or fact to 
be resolved as to whether new and material evidence has been 
received to reopen that claim.  

38 C.F.R. § 511(a) provides that the Secretary of Veterans 
Affairs (the Secretary) shall decide all questions of law and 
fact necessary to a decision by the Secretary under a law 
that affects the provision of benefits by the Secretary to 
veterans.  38 U.S.C.A. § 7104(a) confers on the Board 
jurisdiction to address an appeal of all questions in a 
matter which under § 511(a) is subject to decision by the 
Secretary.  As the question of whether new and material 
evidence has been submitted to reopen a claim for service 
connection for a psychiatric disability is moot, the Board 
has no jurisdiction to address the question.  When a question 
has become moot the proper action is dismissal.  See Landicho 
v. Brown, 7 Vet. App 42, 53-54 (1994); see also Zevalkink v. 
Brown, 102 F3.d 1236, 1243-44 (Fed Cir. 1996).  

As provided for by the Veterans Claims Assistance Act of 
2000(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  In 
this case, the Board renders no decision adverse to the 
Veteran.  Hence, any defect in VCAA notice is harmless error 
with regard to the issue of new and material evidence and no 
discussion as to whether notice requirements have been met is 
not necessary at this time.  

ORDER

The issue of whether new and material evidence is necessary 
to reopen the Veteran's claim for service connection for a 
psychiatric disability is dismissed.  


REMAND

This matter must be remanded to obtain any available service 
treatment records and pertinent records associated with any 
claim by the Veteran for Social Security Administration (SSA) 
disability benefits.  

Additionally, a remand is needed to assist the Veteran in 
obtaining any other pertinent evidence and to afford the 
Veteran VA examinations and obtain VA medical and psychiatric 
opinions.  

Service treatment records associated with the claims file are 
limited to enlistment and separation reports of medical 
examination and history, a statement of medical condition, 
two health record abstracts with a total of four lines of 
text, and an immunization record.  

In the December 1970 separation report of medical history, 
the Veteran indicated that he either then had or had 
previously had nervous trouble.  This report also indicates 
that the Veteran was treated at the Fort Lewis Hospital, for 
what appears to be one week, for a jaw fracture, and treated 
twice at the Heidelberg 130th Station Hospital for drug 
abuse.  Also noted is that the Veteran was involved in an 
automobile accident in October 1970 in which he suffered a 
fractured his jaw and lost numerous teeth.  Finally, this 
report notes "Nervous - chronic / acute drug abuse."  

The December 1970 separation report of medical examination 
indicated an abnormal psychiatric evaluation and noted 
chronic drug abuse and what appears to be possible depressive 
personality.  Also noted was that the Veteran was being seen 
by a psychiatrist.  In a section for remarks as to dental 
disease or defects is a note that the Veteran suffered a 
mandible fracture on September 28, 1970.  It is reasonable to 
assume that this refers to the automobile accident that the 
Veteran has reported.  

Clearly the Veteran received mental health treatment and 
treatment for injuries suffered during an automobile accident 
during service.  It appears from these records that the 
Veteran was hospitalized for a period of time in Fort Lewis, 
Washington, as evidenced by his repeated reports of such 
hospitalization including a REQUEST PERTAINING TO MILITARY 
RECORDS, dated in July 2005.  From his statements, it appears 
that he may have been hospitalized for mental health 
treatment while stationed in Heidelberg Germany.  Yet, there 
are no records associated with the claims file of mental 
health treatment, inpatient medical treatment, or for that 
matter, dental or medical treatment.  Nor is there any 
evidence that the records do not exist or that further 
efforts to obtain the records would be futile.  

38 U.S.C.A. § 5103A(b)(1) requires VA to make reasonable 
efforts to obtain relevant records that the claimant 
adequately identifies and authorizes VA to obtain.  
Furthermore, with regard to VA's efforts to obtain records 
from a Federal department or agency, "the efforts to obtain 
the records shall continue until the records are obtained 
unless it is reasonably certain that such records do not 
exist or that further efforts to obtain those records would 
be futile."  38 U.S.C.A. § 5103A(b)(3).  

Whenever VA is unable, after making reasonable efforts, to 
obtain all relevant records sought, VA shall notify the 
claimant that VA was unable to obtain the records.  
38 U.S.C.A. § 5103A(b)(2).  "Such notification  shall - (A) 
identify the records the Secretary is unable to obtain; (B) 
briefly explain the efforts to be taken by the Secretary to 
obtain those records; and (C) describe any further action to 
be taken by the Secretary with respect to the claim.  Id.  

In this case, the claims file contains one Personnel 
Information Exchange System (PIES) response, dated in October 
2003.  The request was for service medical records and pages 
from the Veteran's personnel file.  The Board finds no 
request for inpatient treatment records at the Heidelberg, 
Germany Hospital or at the Fort Lewis, Washington Hospital.  

VA did not inform the Veteran that no hospital records had 
been obtained.  Indeed, the language of the November 2004 
rating decision and the March 2006 Statement of the Case 
would lead a reasonable person to believe that service 
treatment records associated with the claims file were more 
detailed and complete than is the case.  For example, in the 
March 2006 Statement of the Case, the RO informed the Veteran 
that service connection was denied for nose fracture 
residuals, stating in part "[s]ervice medical records 
including the separation examination do not show nose 
fracture residuals."  

On remand, efforts must be made to obtain inpatient and 
outpatient psychiatric, medical, and dental treatment 
records.  If no additional records are obtained, VA must 
notify the Veteran consistent with 38 U.S.C.A. § 5103(b)(2).  
If the records are missing or destroyed through no fault of 
the Veteran's, VA must inform the Veteran that he can submit 
alternative evidence.  See Washington v. Nicholson, 19 Vet. 
App. 362, 369-370 (2005); see also Dixon v. Derwinski, 3 Vet. 
App. 261, 263 (1992).  Examples of such alternate evidence 
include statements from service medical personnel and buddy 
certificates or affidavits.  

With regard to SSA disability records, the claims file 
contains an SSA inquiry printout from November 2004.  Clinic 
notes from June 2004 indicate that the Veteran was working on 
SSI forms and asked a VA psychologist for assistance.  VA 
must request from the SSA any available administrative and 
medical records related to a disability claim filed by the 
Veteran; regardless of whether SSA granted a claim.  

Also associated with the claims file is a State of California 
disability insurance statement from June 2004.  On Remand, 
the Veteran should be invited to either submit medical 
records associated with that disability insurance claim or to 
submit the necessary documents for VA to obtain the records.  

Finally, even given the service records that are associated 
with the claims file, those records coupled with the 
Veteran's assertions likely trigger VA's duty to afford the 
Veteran VA examinations and obtain relevant medical and 
psychiatric opinions.  See 38 U.S.C.A. § 5103A(d).  This must 
also be accomplished on remand, after all obtainable evidence 
identified in this Remand or by the Veteran has been 
associated with the claims file.  

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a letter requesting 
that he either submit records of his June 
2003 disability claim with the State of 
California or submit the necessary 
documents for VA to assist him in 
obtaining that evidence.  Invite the 
Veteran to either submit any other 
pertinent evidence or to identify any 
pertinent evidence and submit the 
necessary documents for VA to assist him 
in obtaining the evidence.  


2.  Then, assist the Veteran in obtaining 
any evidence that he identifies and 
supplies the necessary release of 
information documents.  Regardless of the 
Veteran's response, obtain the following 
(if possible):

(a)  Records of treatment at the military 
hospital at Fort Lewis, Washington from 
September 1, 1970 through December 1970.  

(b)  Records of treatment at the 
Heidelberg Germany Hospital, including 
records of psychiatric treatment.  

(c)  Service records of outpatient dental, 
medical, and /or psychiatric treatment of 
the Veteran.  

(d)  Administrative and 
medical/psychiatric records associated 
with any disability claim by the Veteran 
for Social Security Administration (SSA) 
benefits; regardless of whether the claim 
was granted.  

Continue efforts to obtain those records 
from Federal departments or agencies until 
the records are obtained or until it is 
reasonably certain that such records do 
not exist or that further efforts to 
obtain the records would be futile.  

Associate any obtained records with the 
claims file.  If any of the above 
identified records are not obtained, 
obtain negative replies and associate 
those replies and documentation of VA's 
efforts to obtain the records, with the 
claims file.  

If any of the above identified records are 
not obtained, send the Veteran a letter 
identifying the records that the Secretary 
was unable to obtain, describing the 
efforts that the Secretary made to obtain 
the records, and describing any future 
action to be taken by the Secretary with 
respect to the claim.  

If VA is informed that the Veteran's 
service treatment records were lost or 
destroyed, send the Veteran a letter 
informing him that he may submit evidence 
from alternate or collateral sources, such 
as, but not limited to, statements from 
service medical personnel and buddy 
certificates or affidavits.  

3.  After all available additional 
evidence is obtained, schedule the Veteran 
for a VA audiology examination.  The 
claims file and a copy of this Remand must 
be made available to the examiner, the 
examiner must review the claims file, and 
must indicate in the examination report 
whether the claims file was reviewed.  The 
examiner is asked to conduct audiometric 
testing and determine if the Veteran 
currently suffers from tinnitus and/or 
hearing loss.  

If the Veteran suffers from hearing loss 
or tinnitus, provide an opinion as to 
whether it is at least as likely as not (a 
50 percent or greater probability) that 
the hearing loss or tinnitus had onset 
during the Veteran's active service or is 
etiologically related to his active 
service.  

Rationale must be provided for all 
opinions rendered.  

4.  Schedule the Veteran for a VA general 
medical examination with regard to his 
claimed disabilities of the: (1) nose; (2) 
cervical spine; and (3) residuals of head 
trauma.  The claims file and a copy of 
this Remand must be made available to the 
examiner, the examiner must review the 
claims file, and must indicate in the 
examination report whether the claims file 
was reviewed.  

Identify any disability of the Veteran's 
cervical spine, disability of his nose 
(including disfigurement), or disability 
that is typically associated with 
residuals of head trauma (including memory 
loss).  If the Veteran has any such 
disability, provide an opinion as to 
whether it is as likely as not (a 50 
percent or greater probability) that any 
such identified disability had onset 
during his active service or is 
etiologically related to his active 
service from June 1968 to January 1971.

Rationale must be provided for all 
opinions rendered.  

5.  Schedule the Veteran for a psychiatric 
examination.  The claims file and a copy 
of this Remand must be provided to the 
examiner.  The examiner must review the 
claims file and must indicate in the 
report whether the claims file was 
reviewed.  

The examiner is asked to identify any 
psychiatric disorder suffered by the 
Veteran.  If the Veteran has a psychiatric 
disorder, the examiner is asked to provide 
an opinion as to whether it is as likely 
as not (a 50 percent or greater 
probability) that any identified 
psychiatric disorder had onset during the 
Veteran's active service or is 
etiologically related to his active 
service from June 1968 to January 1971.

Rationale must be provided for all 
opinions rendered


6.  After ensuring compliance with the 
above and conducting any additional 
indicated development, the RO/AMC must 
readjudicate the Veteran's claims on 
appeal.  If any determination remains 
adverse to the Veteran send the Veteran 
and his representative a supplemental 
statement of the case and allow an 
appropriate time to respond thereto.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


